Citation Nr: 0200411	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  00-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether a July 1949, rating decision reducing the evaluation 
for right hand disability from 10 percent to noncompensable 
was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer
INTRODUCTION

The veteran served on active duty from August 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDINGS OF FACT

1.  Evidence indicating that the residuals of service 
injuries of the veteran's right hand were productive of no 
significant functional impairment was of record at the time 
of the July 1949, rating decision reducing the evaluation for 
the disability to noncompensable.


CONCLUSION OF LAW

There was no clear and unmistakable error in the July 1949, 
rating decision reducing the rating for the veteran's right 
hand disability from 10 percent to noncompensable.  
38 U.S.C.A. § 5109A(b) (West Supp. 2001); 38 C.F.R. 
§ 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  In 
addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  However, 
this is a case where the law and facts that existed at the 
time of the challenged action are dispositive of this appeal.  
Accordingly, the VCAA and the implementing regulations are 
not applicable to this appeal and need not be addressed.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

Previous decisions are final and binding, and will be 
accepted as correct in the absence of clear and unmistakable 
error.  A decision containing clear and unmistakable error is 
subject to amendment or reversal.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find clear 
and unmistakable error, either (1) the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  38 U.S.C.A. § 5109A (West 
Supp. 2001); 38 C.F.R. § 3.105(a) (2001); Baldwin v. West, 13 
Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

A disability under any diagnostic classification which does 
not meet the minimum Rating Schedule standard under that 
classification will be rated as no percent.  38 C.F.R. 
§ 3.158 (1949).

In the case of disability that has been rated for less than 
five years or is not stabilized, reexamination disclosing 
improvement of the physical condition will warrant reduction 
of the rating.  38 C.F.R. § 3.172(c) (1949).

Muscle injuries in the same anatomical region will not be 
combined but the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe according to the severity of the 
aggregate impairment of function of the extremity.  Schedule 
for Rating Disabilities, The Musculoskeletal System, Para. 16 
(1945 Ed.). 

Slight disability of the muscles is from a simple wound of 
the muscle without debridement infection or effects of 
laceration.  There is minimum scar with slight if any defect 
of fascial defect or atrophy or impaired tonus.  No 
consistent complaint of cardinal symptoms of muscle injury or 
painful residuals, and no significant impairment of function 
and no retained metallic fragments.  Moderate disability is 
due to through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel wound.  Such injuries are considered at least 
moderate disabilities.  Entrance and if present exit scars of 
linear or relatively short track through muscle tissue.  
There are signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and definite 
weakness or fatigue.  Moderately severe muscle disability 
results from through and through or deep penetrating wound 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intramuscular cicatrization.  
The entrance and if present exit scars are relatively large 
and so situated to indicate a track through important muscle 
groups.  There is moderate loss of deep fascia on palpation, 
moderate loss of muscle substance, or marked or moderately 
severe loss of strength and endurance.  Severe muscle 
disability is due to through and through or deep penetrating 
wounds with extensive debridement or prolonged infection and 
sloughing of soft parts with intermuscular binding and 
cicatrization.  There are extensive ragged, depressed, and 
adherent scars.  There is moderate to extensive loss of deep 
fascia or muscle substance, and severe impairment of 
function.  Schedule for Rating Disabilities, The 
Musculoskeletal System, Para. 17 (1945 Ed.).  

Disability of Muscle Group IX, The Intrinsic Muscles of the 
Hand, is rated under Diagnostic Code 5309.  The criteria note 
that the hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Disability is rated 
based on limitation of motion with a minimum 10 percent 
rating.  Schedule for Rating Disabilities, Diagnostic Code 
5309 (1945 Ed.). 

Pursuant to Diagnostic Code 7805, other scars will be rated 
based on limitation of function of the part affected.  
Schedule for Rating Disabilities, Diagnostic Code 7805 (1945 
Ed.).

The veteran's service medical records indicate he received 
two wounds to the right hand.  A May 2, 1945, medical record 
notes shrapnel wound right hand, minor injury.  The record 
notes a small high explosive fragment wound between the right 
thumb and index finger.  The wound was debrided.  An 
abbreviated clinical record notes that on May 21, 1945, the 
veteran had a wound to the right hand that was debrided the 
same day.  Another May 21, 1945, clinical record notes that a 
small fragment was removed from the right palm.  A June 8, 
1945, radiographic report notes a small irregular foreign 
body having the appearance of coral in the soft tissue 
beneath the skin adjacent to the distal neck of the right 
fifth metacarpal with no evidence of fracture.  A June 9, 
1945, clinical record brief notes removal of a small foreign 
body (coral) from the right palm over the exterior tendon 
digiti quenti after being wounded on May 21, 1945.  

A May 15, 1946, rating decision granted service connection 
for "scar of the left hand GSW [gunshot wound]" with a 10 
percent disability rating assigned.  The veteran was advised 
of this decision in a June 1946 letter.  

A March 14, 1949, VA examination report notes that on the 
dorsum of the right hand between the thumb and index finger 
there was a small well healed scar.  There were no symptoms 
or limitation.  On the palm surface of the right hand over 
the mid-shaft of the fifth metacarpal there was a small scar 
where a small fragment of shrapnel had been removed.  The 
scar was well healed.  There were no symptoms or limitation 
of function.  The diagnoses included scars of the right hand 
minor with no symptoms and no limitation.  

A July 1, 1949, rating decision reduced the disability rating 
for "scar, right hand G.S.W. previously rated as LT [left] 
hand" to noncompensable.  

In September 2000, the veteran presented testimony at a 
personal hearing at the RO.  The veteran testified that he 
was hospitalized for two weeks following the May 2, 1945, 
wound and returned to duty.  He also testified that on May 
21, 1945, another piece of shrapnel was removed from his 
right hand from a wound on May 21, 1945.  He further 
indicated he was evacuated to a hospital in Guam for another 
condition and then complained about his hand with pieces of 
coral being removed in June 1945.  The veteran's 
representative claimed that both hand wounds were debrided, 
that these were moderate injuries and that the hand 
disability should have been rated as moderate since there 
were two wounds.  

A July 2001 rating decision found clear and unmistakable 
error in the rating decisions of May 1946 and October 1947 in 
identifying the disability as a single gunshot wound to the 
left hand.  The decision notes that the July 1949 decision 
corrected the rating to reflect involvement of the right hand 
rather than the left hand but continued to characterize it as 
due to a single gunshot wound.  The decision notes that the 
veteran had two distinct wounds to the right hand due to 
shrapnel and/or coral. 

The representative has indicated that the veteran's right 
hand disability was not correctly rated and seems to argue 
that the law in existence at that time was not correctly 
applied to rating the veteran's disability.  The veteran's 
representative has indicated that the wounds to the veteran's 
right hand were a moderate muscle injury disability.  In 
1949, Paragraph 17 of The Musculoskeletal System in the 
Schedule for Rating Disabilities (1945 Ed.) indicates that a 
through and through or deep penetrating wound of relatively 
short track are to be considered of at least moderate degree.  
However, the service medical records and post service medical 
records do not show that the wounds to the veteran's right 
hand were through and through or deeply penetrating.  
Therefore, the right hand wounds were not a moderate muscle 
injury by definition under the law that existed at the time 
of the 1949 reduction.  Schedule for Rating Disabilities 
(1945 Ed.). 

The representative also seems to argue that since there were 
two wounds to the right hand, this constitutes a moderate 
disability.  In 1949, Paragraph 16 of The Musculoskeletal 
System in the Schedule for Rating Disabilities (1945 Ed.) 
provided that disability from two or more muscle injuries in 
the same anatomical region will be elevated according to the 
aggregate impairment of function of the extremity.  However, 
as shown by the March 1949 examination report, there was no 
impairment of function of the right hand present.  
Accordingly, there is no basis to find that the residuals of 
the two wounds to the veteran's right hand constitute a 
moderate muscle injury disability.  Schedule for Rating 
Disabilities (1945 Ed.) 

The veteran's disability had been rated as 10 percent 
disabling for less than five years.  Therefore, sustained 
improvement did not need to be shown to warrant reduction 
based on the results of March 1949 examination.  Diagnostic 
Code 5309 of the Schedule for Rating Disabilities (1945 Ed.) 
addresses muscle injuries of the hands and provides that the 
disability will be rated based on limitation of motion with a 
minimum rating of 10 percent.  Neither service medical 
records nor the March 1949 VA examination report identifies 
any specific muscle injury.  Moreover, the VA examination 
disclosed no symptoms or limitation of function of the hand 
due to the wounds.  Therefore, the determination that the 
requirements for the minimum rating of 10 percent were not 
met was a proper exercise in rating judgment.  The RO rated 
the residual disability of the veteran's right hand wounds as 
other scars which are rated under the criteria of Diagnostic 
Code 7805 based on limitation of function of the part 
affected.  However, as noted, the March 1949 VA examination 
report indicates there were no symptoms or limitation of 
function of the hand due to the wounds.  Accordingly, a 
noncompensable disability rating for the right hand was 
warranted under that code.  

The veteran's representative has indicated that the right 
hand disability was not rated correctly.  However, the 
representative's assertion appears to involve disagreement 
with how the facts were weighed in the July 1949 rating 
decision.  Disagreement as to how the facts were weighed in a 
prior decision cannot constitute clear and unmistakable 
error.  Rather, as noted above, there was an entirely 
plausible basis in 1949 to reduce the disability rating for 
the veteran's right hand disability from 10 percent to 
noncompensable.  Therefore, the decision to reduce the 
disability rating was not clearly and unmistakably erroneous.  
ORDER

The Board having determined that there was no clear and 
unmistakable error in the July 1949, rating decision reducing 
the rating for the veteran's right hand disability from 10 
percent to noncompensable, the appeal is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

